Citation Nr: 1004217	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-01 831	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether the Veteran submitted a timely substantive appeal 
regarding an August 2004 rating decision that denied and 
increased rating for her service-connected right wrist 
disability, rated as 40 percent disabling, and denied a total 
disability rating based on unemployability due to service 
connected disabilities (TDIU).  

2.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The Veteran had active service from August 1985 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Review of the record shows that in a letter dated in 
November 2009, a Deputy Vice Chairman of the Board notified 
the attorney listed on the title page, with a copy to the 
Veteran, that submission of a VA Form 21-22, dated in 
May 2009 and received at the Board in October 2009, had been 
construed as a motion to change representation.  The letter 
further stated that the motion was granted.  The Board has, 
therefore, listed the attorney as the Veteran's 
representative on the title page.  

The issue of entitlement to service connection for a left 
wrist disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO notified the Veteran in a letter dated 
September 3, 2004, that it had denied an increased rating for 
her service-connected right wrist disability, rated 
as 40 percent disabling, and had denied entitlement to TDIU.  

2.  In May 2005, the Veteran submitted a timely notice of 
disagreement as to the denial of increased compensation for 
her right wrist disability and as to the denial of 
entitlement to TDIU.  

3.  On January 12, 2006, the RO forwarded to the Veteran a 
statement of the case addressing the increased rating and 
TDIU issues and in its forwarding letter advised the Veteran 
of the procedures and time limits for perfecting an appeal.  

3.  Neither the Veteran nor the service organization that was 
her representative at the time submitted any written 
statement during the remainder of the appellate period, and 
there was no request for an extension of time.  

4.  In April 2007, after the expiration of the appeal period, 
the RO received a VA Form 9 from the Veteran seeking to 
appeal the denial of an increased rating for her right wrist 
disability and the denial of entitlement to TDIU.  


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with 
regard to the August 2004 rating decision that denied a 
rating in excess of 40 percent for her service-connected 
right wrist disability and denied entitlement to TIDU.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109(b), 20.200, 20.202, 20.300, 20.302, 20.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  In the present case, 
it is the law, and not the facts, that are dispositive of the 
appeal.  Therefore, the duties to notify and assist imposed 
by the VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

By statute, the Board shall not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
Proper completion and filing of a substantive appeal are the 
last actions a veteran needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the veteran 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  

The Veteran's claim for an increased rating for her status 
post right wrist injury with surgically treated ununited 
fracture of the lunate bone with painful incompletely 
ankylosed wrist, Kienboch's and DeQuervan's disease of the 
right wrist, and her claim for TDIU were denied by the RO in 
an August 2004 rating decision.  The RO mailed the Veteran a 
copy of the decision on September 3, 2004, to her address of 
record, and in return, she filed a notice of disagreement.  A 
statement of the case was sent to the Veteran at her address 
of record.  In the cover letter, dated January 12, 2006, the 
RO stated:  

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  See item 5 of the 
instructions in VA Form 9, Appeal to the Board of 
Veterans' Appeals.  (Emphasis in original.)

The United States Postal Service did not return the SOC to VA 
as undeliverable.  There is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties," as held by the Supreme 
Court in United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926); and by the United States Court of Appeals for 
Veterans Claims in Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (VA need only mail notice to the last address of 
record for the presumption to attach). 

In April 2007, the Veteran filed a VA Form 9 on which she 
indicated that she wished to appeal all of the issues listed 
on the statement of the case.  The Veteran has not disputed 
the date of receipt of the VA Form 9 at the RO.  

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 C.F.R. § 7104.  It is undisputed 
that the Veteran did not file a substantive appeal within the 
60 days from the date the RO mailed the statement of the 
case; nor did she request an extension of time to do so.  The 
record shows that there was no correspondence from the 
Veteran before April 2007 that can be construed as a 
substantive appeal or a request for an extension of time to 
submit a substantive appeal.  38 C.F.R. § 20.302.  
Consequently, the August 2004 rating decision became final 
when the Veteran did not complete her appeal within the 
prescribed time, and the appeal must be denied as a matter of 
law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

In summary, the Veteran failed to submit a substantive 
appeal, or a request for an extension of the time limit for 
filing her substantive appeal, in a timely manner.  See 
38 C.F.R. §§ 3.109(b), 20.303.  VA has not waived any issue 
of timeliness in the filing of the substantive appeal in this 
case, either explicitly or implicitly.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board is 
without jurisdiction to consider the underlying increased 
rating and TDIU claims.  


ORDER

As a substantive appeal with respect to an August 2004 denial 
of an increased rating the Veteran's right wrist disability 
and denial of TDIU was not timely filed, the appeal as to 
timeliness of the substantive appeal is denied.  


REMAND

In correspondence dated in May 2009  the Veteran submitted a 
timely notice of disagreement from an August 2008 rating 
decision, which, in pertinent part, denied entitlement to 
service connection for a left wrist disorder.  The Court has 
held that where the Board finds a notice of disagreement has 
been submitted regarding a matter which has not been 
addressed in a statement of the case, the issue should be 
remanded for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

This issue is remanded for the following action:

The AMC/RO should issue to the Veteran 
and her representative an SOC addressing 
the claim of entitlement to service 
connection for a left wrist disorder.  
All applicable legal criteria should be 
addressed in the SOC.  The Veteran must 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


